COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00944-CR, 01-13-00945-CR
Style:                              Gabriel Palacios
                                    v. The State of Texas
Date motion filed*:                 April 21, 2014
Type of motion:                     Motion to make appellate record available
Party filing motion:                Pro se
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          In his motion, appellant requests that this Court “direct the 338th Criminal District Court to make
          available to [him] a copy of the appellate record for [his] review.” On April 22, 2014, we received a letter
          from the district court clerk stating that a certified copy of the record was sent to appellant. Therefore, we
          dismiss appellant’s motion as moot. If appellant does not receive the record, we direct him to notify this
          Court.



Judge's signature:       /s/ Evelyn V. Keyes
                         

Panel consists of        ____________________________________________

Date: May 1, 2014




November 7, 2008 Revision